Citation Nr: 0311910	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed as canal stenosis and central 
herniation L5-S1, urinary frequency and erectile dysfunction, 
as a result of prostate surgery at the Department of Veterans 
Affairs (VA) Miami, Florida Medical Center in October 1997. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of VA St. Petersburg, 
Florida Regional Office (RO).  The veteran testified at a 
hearing before a Hearing Officer at the RO in June 2001.


REMAND

The Board undertook additional development of the evidence in 
this case pursuant to 38 C.F.R. § 19.2(a)(2).  Numerous VA 
inpatient and outpatient records were obtained.  The veteran 
has testified that in June 2001, a VA neurologist told him, 
in effect, that his back disorder was due to prostate surgery 
done at the VA.  The Board's attempts to obtain a copy of the 
handwritten note regarding that visit were unsuccessful.  

Since undertaking the development, the United States Court of 
Appeals for the Federal Circuit (Court) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated 38 
C.F.R. §19.9(a)(2), and 38 C.F.R. § 19.9(a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, 7316 (Fed. Cir. May 1, 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of the right to have new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case. 

In light of the Court's decision, the case must be remanded 
to the RO for review of the evidence developed by the Board 
and readjudication of the appellant's claim.  The Board has 
reviewed the entire record and finds that additional 
development is required.  In light of the need to remand the 
case, the RO must accomplish the following development prior 
to returning the case to the Board.  The RO must also assure 
that all other appropriate development is undertaken in this 
case.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159(2002).

2.  The RO should contact the veteran and 
advise him to identify or submit any 
competent medical evidence relating the 
claimed canal stenosis and central 
herniation L5-S1, urinary frequency and 
erectile dysfunction to prostate surgery 
done at the Miami VA Medical Center in 
October 1997.  The veteran should be 
furnished consent forms for the release to 
the VA of any private medical records 
identified.  Any medical evidence 
submitted by the veteran must be added to 
the claims folder.  If the veteran 
identifies any evidence, the RO should 
attempt to obtain the evidence and add it 
to the claims folder. 

3.  The RO should obtain a copy of the 
handwritten outpatient neurosurgery 
progress note dated June 5, 2001, and 
prepared by Kapil Moza, Neurosurgery 
Resident at the Miami VA Medical Center, 
if available.  If no such record exists, 
the RO should document that fact in the 
record.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


